Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches “tuning the machine learning model by adjusting one or more instances of the machine learning model that demand changes to a fewest number of features with a least amount of change to a most important feature of the machine learning model” in the context of independent claims 1, 11, and 16. Lehmuth et al. (U.S. Patent 11,361,381) teaches using impact scores for features to compare the effect of features on risk scores, and selecting and configuring features for a model, but does not tune the model by adjusting one or more instances of the machine learning model that demand changes to a fewest number of features with a least amount of change to a most important feature of the machine learning model. Daly et al. (U.S. 2020/0219004) teaches a system that explains a machine learning model’s result and recommends adjustments/changes to increase a score, but does not tune the machine learning model in a way that demands changes to a fewest number of features. Di et al. (U.S. 2019/0197411) teaches ranking contributions of local and global features to the results of a machine learning model and selects the features that have the most influence, but does not tune the model as recited by the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129